Notification of Refusal – Non-Final Rejection

[AltContent: connector]Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: connector]Embodiments
This application contains the following embodiments:
Design 1 – Reproductions 1.1 through 1.7
Design 2 – Reproductions 2.1 through 2.4
Design 3 – Reproductions 3.1 through 3.4
Design 4 – Reproduction 4
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.
[AltContent: connector]Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on European IP Application No. 008168850-0001-0004, filed on September 14, 2020. It is noted, however, that applicant has not filed a certified copy of the European IP Application No. 008168850-0001-0004 as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

By notification on April 20, 2009, the USPTO expanded its PDX program by agreement with the World Intellectual Property Organization (WIPO) to participate in the multilateral exchange of certain priority documents with other IP offices participating in the WIPO Digital Access Service (DAS) for Priority Documents.  The list of WIPO DAS participating offices and information concerning the scope of available priority documents are maintained by the WIPO. https://www.wipo.int/das/en/participating_offices/

For successful retrieval, it is important that the foreign priority claim identify the country/office code and the foreign priority application number in the recommended format.

The participating offices, the types of applications that may be available for retrieval by the USPTO from each participating office, and the recommended application number formats for each participating office are available at: https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx#Retrieval

[AltContent: connector]Specification Objection(s)
No description for reproductions 1.4 – 1.7, 2.4, 3.2 – 3.4, and 4 has been provided. Applicant is reminded that a description of each reproduction view is a mandatory content required under Article 5(2) of the Hague Agreement. Also See Hague Rule 7(5)(a), 37 CFR 1.1024, and MPEP 2920.04(a)II. 

Additionally, although the Specification is not to be written in any particular format, the reproduction descriptions must be clear. See MPEP 2920.04(a) subsection II. Presently, all reproduction views describe the view as "Exploded/detached view". This text does not provide clear description for every view since they are not identical views. Please provide a clear description for each view such as: top, bottom, side, perspective, etc.

[AltContent: connector]Claim Rejection - 35 USC § 112
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include broken lines that are not described in the specification, and the scope of the claimed design cannot be determined.

If the broken line(s) represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):

"The broken line in the drawings depicts [unclaimed portions of the chest strap  or  unclaimed environmental subject matter] and forms no part of the claimed design."

The claim is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The description: "The ornamental design for chest strap for extracorporeal attachment of a medical unit (not part of the design) to the upper body as shown and described." renders the scope of the claim indefinite. It is unclear based on the descriptive statement included in the claim statement what is encompassed as the claim. Further, applicant is advised that the specific wording of the claim in an international design application designating the United States shall be in formal terms to the ornamental design for the article (specifying name of article) as shown, or as shown and described. More than one claim is neither required nor permitted for purposes of the United States. See 37 C.F.R. 1.1025.

This rejection may be overcome by clarifying the title of the claimed design and reflecting the properly amended title throughout the application, except the oath or declaration. See Ex parte Pappas, 23 USPQ2d 1636 (Bd. App. & Inter. 1992) and 37 CFR 1.153.

[AltContent: connector]Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOJTABA TEHRANI whose telephone number is (571)270-3547.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet S. Matharu can be reached on (571)272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mojtaba Tehrani/Primary Examiner, Art Unit 2922